DETAILED ACTION
This Office Action is in response to an application filed on March 31, 2021, in which claims 1 through 37 are pending, and ready for examination.  

Acknowledgement is made of Applicant’s claim for domestic benefit as a Continuation of U.S. Application No. 16/079,093 filed on August 22, 2018, now U.S. Patent No. 11,347,838, that application have a claim for benefit to PCT/IB2017/050820 filed on February 14, 2017.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
The five (5) information disclosure statements (IDS) submitted on June 2, 2022 were filed before the mailing date of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.  

Claim Objections
Claim 1 is objected to because of the following informalities:

Claim 1 recites, “with the at least one entity or token…”.  
For the sake of claim clarity, it appears that the claim should recite, “with the at least one predetermined entity or the at least one token…”.  
Appropriate correction is required.  

Claim 1 further recites: “generated by the at least one entity by;”
It appears that the claim should recite, “generated by the at least one predetermined entity by:” (ending with a rather than a semicolon).  
Appropriate correction is required.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).  
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-37 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claim 1-43 of commonly-owned U.S. Patent No. 11,347,838.  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:

With regard to claim 1 of the instant application, said claim is an obvious variation of claims 1 and 9 of U.S. Patent No. 11,347,838, as claim 1 of the instant application contains the limitations of claims 1 and 9 of U.S. Patent No. 11,347,838, with the exception of that which is recited in claim 3 of the instant application.  In other words, claim 1 of the instant application omits that which is recited in claim 1 U.S. Patent No. 11,347,838 by reciting that subject matter in claim 3 of the instant application, and then instead includes the limitation(s) found in claim 9 of U.S. Patent No. 11,347,838.  

Claims 2-37 are all dependent from claim 1, and are therefore rejected at least by virtue of that dependency.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  

Claim 25 recites, “a blockchain”, and then subsequently recites, “the blockchain”.  
The foregoing recitations render the claim indefinite because claim 25 is dependent upon claim 1, and, claim 1 already recites a “blockchain”.  Thus, it is unclear to which blockchain claim 25’s “the blockchain” refers.  

Claim 25 further recites, “a loop”, and then subsequently recites, “the loop”.  
The foregoing recitations render the claim indefinite because claim 25 is dependent upon claim 1, and, claim 1 already recites a “loop”.  Thus, it is unclear to which loop claim 25’s “the loop” refers.  

Claims 26-37 are each dependent upon claim 25, and are therefore rejected under the same rationale.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 25-37 are rejected as the claimed invention is directed to non-statutory subject matter.  

Claim 25 appears to be directed to a system, but then proceeds to recite to elements the system comprises: “a blockchain”, and “a computing resource”.  
The broadest and reasonable interpretation of the claimed “blockchain” and “computing resource” is/are data structures, or software per se, as a blockchain is a digital ledger, and the specification of the instant application states that the “computing resource may be referred to as an ‘oracle’ or a ‘bot’”.  A claim that recites no more than software, logic, or a data structure (i.e., an abstraction) does not fall within any statutory category.  In re Warmerdam, 33 F.3d 1354,1361 (Fed. Cir. 1994).  Significantly, "[a]bstract software code is an idea without physical embodiment."  Microsoft Corp. v. AT& T Corp., 550 U.S. 437, 449 (2007).  Manipulation of data utilizing a computer program (software), no matter its function, is nothing more than the representation of an algorithm or group of algorithms, conceptually no different from a list of steps written down with pencil and paper for execution by a human being.  See In re Ferguson, 558 F.3d 1359, 1363 (Fed. Cir. 2009) (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972)).  The subject matter of claims permitted within 35 U.S.C. 101 must be a machine, a manufacture, a process, or a composition of matter. "[T]he four categories [of §101] together describe the exclusive reach of patentable subject matter.  If the claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of § 101 even if the subject matter is otherwise new and useful."  In re Nuijten, 500 F.3d 1346, 1354 (Fed. Cir. 2007); accord In re Ferguson, 558 F.3d 1359 (Fed. Cir. 2009).  

Claims 26-37 are each dependent upon claim 25, and are therefore rejected under the same rationale.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Brant Murphy whose telephone number is (571)272-6433. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. BRANT MURPHY/Primary Examiner, Art Unit 2435                                                                                                                                                                                                        
September 24, 2022